Case 2:19-cv-20413-WJM-MF Document 22 Filed 12/10/20 Page 1 of 3 PageID: 393




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY




 DAVIDA SCHUMAN
                                                           Civ. No.: 2:19-cv-20413
                Plaintiff,

         v.
                                                                      OPINION
 KEAN UNIVERSITY, et al.,

                Defendants.



WILLIAM J. MARTINI, U.S.D.J.:
       In this action, Plaintiff alleges, among other things, that the New Jersey State Policy
Prohibiting Discrimination in the Workplace is unconstitutional. Before the Court is
Plaintiff’s motion for reconsideration of its order dismissing Plaintiff’s Complaint on the
basis of Younger abstention. For the reasons stated below, Plaintiff’s motion is
GRANTED.
   I.     BACKGROUND
        The Court assumes the parties’ familiarity with the facts of this case and so sets
forth a briefer summary. On August 27, 2018, Kean University issued to Plaintiff a “Final
Determination” letter sustaining two of the charges of violating the New Jersey State Policy
Prohibiting Discrimination in the Workplace without any disciplinary recommendation.
Plaintiff appealed this decision to the Civil Service Commission, which ultimately denied
her motion for reconsideration on January 2, 2019. Following this “final agency action,”
Plaintiff was assigned to a non-teaching assignment and was required to complete an
Affirmative Action Programs training delivered by the American Conference on Diversity,
contrary to the Final Determination letter. On February 15, 2019, Plaintiff filed an appeal
of the denial of her motion for reconsideration to the Superior Court of New Jersey
Appellate Division. In that appeal, Plaintiff argues that the policy she is charge with
violating is unconstitutional because it violated the First Amendment and that the
Commission’s rejection of her appeal violates the Equal Protection Clause of the
Fourteenth Amendment.
      After a semester of non-teaching assignments and having completed her
confidential affirmative action training, counsel for Kean contacted Plaintiff’s union
Case 2:19-cv-20413-WJM-MF Document 22 Filed 12/10/20 Page 2 of 3 PageID: 394




representative about giving Plaintiff a second non-teaching assignment and discussing the
confidential affirmative action training Plaintiff participated in. Plaintiff refused to sign
the enclosed release, meant to allow Kean to divulge confidential information to the Union.
Counsel for Kean eventually informed the Union representative that the University
intended to impose a second non-teaching assignment for the upcoming semester, not based
on a violation of the policy that served as the basis for the initiation of disciplinary
measures, but on the basis of the results of the diversity training indicating that Plaintiff
could not be expected to comply with New Jersey’s anti-discrimination policy.
   I.       STANDARD OF REVIEW

         A motion for reconsideration must set forth concisely the matter or
         controlling decisions which the party believes the Judge or Magistrate Judge
         has overlooked. When the assertion is that the Court overlooked something,
         the Court must have overlooked some dispositive factual or legal matter that
         was presented to it. The Court will reconsider a prior order only where a
         different outcome is justified by: (1) intervening change in law;
         (2) availability of new evidence not previously available; or a (3) need to
         correct a clear error of law or manifest injustice.
United States v. Davis, 05-cr-382, 2012 WL 1950217, at *1 (D.N.J. May 30, 2012), aff’d,
514 F. App’x 97 (3d Cir. 2013) (cleaned up and citations omitted).
   II.      DISCUSSION
         Plaintiff emphasizes in her motion for reconsideration that the lawsuit before this
Court is based exclusively upon the second non-teaching assignment. The matter pending
before the New Jersey Appellate Division concerns only the Final Determination letter,
which resulted in her first non-teaching assignment and resulted in a final agency action by
the Civil Service Commission. The Court premised its decision to abstain pursuant to
Younger v. Harris, 401 U.S. 37 (1971), on the basis that “the Commission initiated an
administrative disciplinary hearing to sanction Plaintiff for conduct the State deemed
contemptible.” That descriptor applies to the proceeding levied against that is the subject
of an appeal before the New Jersey Superior Court. But the proceeding related to Plaintiff’s
second non-teaching assignment is wholly different—mainly because it is not a proceeding
at all, but, as Plaintiff alleges, merely a sanction without process. The first of the Middlesex
factors the Court considered in its initial opinion is “whether there is an ongoing state
proceeding that was judicial nature.” As Plaintiff states in her reply brief:

         Plaintiff was able to seek appellate review of the first non-teaching
         assignment because she had an agency decision from which to appeal—the
         Civil Service Commission’s dismissal of her appeal on the purported basis
         that it did not have jurisdiction. There was, however, no comparable decision
         by the Commission regarding Plaintiff’s second non-teaching assignment

                                               2
Case 2:19-cv-20413-WJM-MF Document 22 Filed 12/10/20 Page 3 of 3 PageID: 395




       from which to appeal because Kean did not claim that Plaintiff had violated
       the Policy to justify imposing the second non-teaching assignment; there was
       no route by which Plaintiff could vest jurisdiction in the state appeals court.
Pl.’s Reply, 7, ECF No. 21.
        The Court is persuaded that it is inappropriate to abstain on the basis of Younger in
this matter. Plaintiff states that in both her state appeal and her federal lawsuit, Defendant
argues that the policy central to both cases is unconstitutional. Def.’s Opp., 5-6, ECF No.
20. Abstention, however, is the exception and not the rule. “[T]he federal courts'
obligation to adjudicate claims within their jurisdiction [is] ‘virtually unflagging.’” Marks
v. Stinson, 19 F.3d 873, 881 (3d Cir. 1994) (citing New Orleans Pub. Serv., 491 U.S. 350,
359 (1989)). Although Younger abstention is founded on notions of comity, “the [mere]
pendency of an action in state court is no bar to proceedings concerning the same subject
matter in the Federal court having jurisdiction.” Colorado River Water Conservation Dist.
v. United States, 424 U.S. 800, 817 (1976). “The presence of two parallel suits . . . does
not run afoul of Younger.” Schall v. Joyce, 885 F.2d 101, 112 (3d Cir.1989). This is true
even in cases where there exists a “potential for conflict in the results of
adjudications.” Colorado River, 424 U.S. 800, 816 (1976).
   III.   CONCLUSION
      For these reasons, Plaintiff’s motion for reconsideration is GRANTED. The
Court’s Order of June 24, 2020 granting Defendant’s motion to dismiss is VACATED.
An appropriate order follows.




Date: November ___, 2020




                                                  WILLIAM J. MARTINI, U.S.D.J.




                                              3
